Name: Council Regulation (EEC) No 2963/79 of 20 December 1979 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States as regards the increase of the quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 79 Official Journal of the European Communities No L 336/ 11 COUNCIL REGULATION (EEC) No 2963/79 of 20 December 1979 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States as regards the increase of the quota HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 3164/76, para ­ graphs 1 and 2 shall be replaced by the following : ' 1 . The Community quota shall consist of 3 751 authorizations for 1980 . 2 . The number of Community authorizations allocated to each Member State shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee (2), Whereas the introduction of a common transport policy entails inter alia the establishment of common rules for the carriage of goods by road between Member States ; whereas these rules must be drawn up so as to help bring about a common transport market ; Whereas the system of Community authorizations for the carriage of goods by road between Member States promotes the establishment of a Community-wide transport market to which road haulage operators from all Member States may have equal access regard ­ less of nationality ; whereas the quota provided for in Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States (3 ), as last amended by Regulation (EEC) No 3062/78 (4), should be increased, Belgium 413 Denmark 286 Germany 689 France 627 Ireland 76 Italy 539 Luxembourg 1 06 Netherlands 597 United Kingdom 418 .' Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1979 . For the Council The President J. TUNNEY (!) OJ No C 289, 19 . 11 . 1979 , p. 26 . (2 ) Opinion delivered on 24 and 25 October 1979 (not yet published in the Official Journal). (3) OJ No L 357, 29 . 12 . 1976, p. 1 . (4) OJ No L 366, 28 . 12 . 1978 , p. 5 .